DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2022 has been entered.
By this amendment, claims 1 and 17 have been amended and claims 20-22 have been cancelled.  Accordingly, claims 1-19 and 23-25 are pending in the present application in which claim 1 is in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), of record, in view of Khan et al. (U.S. Pub. 2018/0205134), newly cited.
In re claim 1, Loeher discloses an integrated circuit (IC) package 10’ (see paragraph [0026] and fig. 2a), comprising: an IC die (including an MMIC 18’ chip located in a spacer layer 16’) having an active side (upper surface) and a backside (lower surface) opposite the active side (see paragraph [0026] and fig. 2a); and a backside redistribution layer (RDL) 12’ coupled to the backside of the IC die  and comprising a plurality of signal lines 12vk’ configured to redistribute connections form backside contacts on the backside of the IC die to an opposite surface of the backside RDL (see paragraphs [0026]-[0027] and fig. 2a); a backside dielectric layer (made of ceramic material) encapsulating and isolating the plurality of signal lines 12vks from one another (see paragraph [0012] and fig. 2a); and an embedded heat spreader 12vt’ in the backside dielectric layer and connected to the backside of the IC die 18’ (see paragraph [0028] and fig. 2a), wherein the embedded heat spreader 12vt’ has a thickness which extends through the backside dielectric layer and a width which is greater than the thickness (see paragraph [0028] and fig. 2a, note that, although Loeher refers to the vias 12vt’ as thermal vias, the embedded heat spreader is the entire metal block that extended from the backside of the MMIC through the backside redistribution layer (RDL) 12’, the embedded heat spreader expanded over top and bottom surfaces of the RDL 12’ and has a thickness (depth) and a width (a length of the embedded heat spreader that expands across the backside redistribution layer, the width is greater than the thickness, see annotated fig. 2a below).

    PNG
    media_image1.png
    475
    779
    media_image1.png
    Greyscale

Loeher is silent to wherein the plurality of signal lines configured to laterally redistribute connections from backside contacts on the backside of the IC die to an opposite surface of the backside RDL.
However, Khan discloses, in a same field of endeavor, an integrated circuit package, including, inter-alia, an IC die 131 having an active side (upper surface) and a backside (bottom surface) opposite the active side and a backside redistribution layer (RDL) 140 coupled to the backside of the IC die 131 and comprising a plurality of signal lines 142 configured to laterally redistribute connections from backside contacts 132 on the backside of the IC die 131 to an opposite surface of the backside RDL 140 (see paragraphs [0047]-[0048] and fig. 8).

    PNG
    media_image2.png
    547
    747
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique as taught by Khan into the integrated circuit package of Loeher in order to enable a plurality of signal lines configured to laterally redistribute connections from backside contacts on the backside of the IC die to an opposite surface of the backside RDL in the integrated circuit package of Loeher to be formed because in doing so the IC die can be coupled to the print circuit board (PCB).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the IC die comprises a monolithic microwave integrated circuit (MMIC) 18’ (see paragraph [0026] and fig. 2a of Loeher).
In re claim 3, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the plurality of signal lines comprises a first signal line 12vk’ connected to a first backside signal pad (electrical contact pads) on the backside of the IC die (see paragraphs [0039], [0040] and fig. 2a of Loeher).
In re claim 4, as applied to claim 3 above, Loeher in combination with Khan discloses wherein the first signal line 12vk’ is electrically connected to the active side of the IC die through a first through semiconductor via (TSV) through the IC die (see paragraphs [0033], [0038] and fig. 2a of Loeher, note that, Loeher discloses that for the spacer layer 16’ in which the MMIC chip 18’ resided therein, the material for the spacer layer can be a silicon material and vias are extended through the spacer layer 16’).
In re claim 6, as applied to claim 3 above, Loeher in combination with Khan discloses wherein the IC package further comprising an active side RDL coupled to the active side of the IC die and comprising: an active side dielectric layer 14’; and an active side signal line 14v’ in the active side dielectric layer and connected to a first active side signal pad on the active side of the IC die 18’ (see paragraphs [0029]-[0030] and fig. 2a of Loeher).

	In re claim 10, as applied to claim 9 above, Loeher in combination with Khan discloses wherein the plurality of conductive pillars (stud bumps) is configured to couple to a next higher assembly 14’ (see paragraph [0026] and fig. 2a of Loeher).
	In re claim 12, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the IC package further comprising an active side RDL coupled to the active side of the IC die 18’ and comprising: an active side dielectric layer 14’; and a signal line 14v’ electrically connected to an active side signal pad on the active side of the IC die 18’ (see paragraphs [0029]-[0030] and fig. 2a of Loeher).
	In re claim 14, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the IC package further comprising a backside ground plane disposed over the backside of the IC die 18’, wherein the embedded heat spreader 12vt’ is connected to the backside ground plane (see paragraph [0028] and fig. 2a of Loeher).
	In re claim 15, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the IC package further comprising an overmold layer 16’ at least partially surrounding the IC die 18’, wherein the backside RDL 12’ is coupled to the IC die 18’ and the overmold layer 16’ (see paragraph [0026] and fig. 2a of Loeher).
	In re claim 16, as applied to claim 1 above, Loeher in combination with Khan discloses wherein the embedded heat spreader 12vt’ comprises a solid metal spanning a thickness of the backside dielectric layer (see paragraph [0028] and fig. 2a of Loeher).
.		   
Claims 5, 7, 8, 11, 13, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), of record, in view of Khan et al. (U.S. Pub. 2018/0205134), newly cited, as applied to claims 1, 3, 6, 9, and 12 above and further in view of Hsieh et al. (U.S. Pub. 2017/0250138), of record.
In re claims 5 and 7, as applied to claims 3 and 6 above, respectively, Loeher discloses wherein the IC package 10’ further comprising an interconnection layer (including solder ball 12vmg’, 12vkg’, 12vm’) (see paragraph [0027] and fig. 2a).  However, Loeher is silent to wherein the interconnection layer configured to electrically connect the first signal line in the backside RDL to a next higher assembly.
However, Hsieh discloses an integrated circuit (IC) package including, inter-alia, wherein the interconnection layer 314 configured to electrically connect the first signal line in the backside RDL 110 to a next higher assembly 300 (see paragraph [0057] and fig. 25).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 8 and 13, as applied to claims 6 and 12 above, respectively, Loeher discloses wherein the IC package 10’ further comprising a heat exchanger connected to the backside RDL (see paragraph [0028] and fig. 2a).  However, Loeher is silent to wherein the IC package further comprising an interconnection layer configured to electrically connect the active side signal line in the active side RDL to a next higher assembly.
However, Hsieh discloses an integrated circuit package including, inter-alia, an interconnection layer 166 configured to electrically connect the active side signal line in 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order to enable an interconnection layer configured to electrically connect the active side signal line in the active side RDL to a next higher assembly in the integrated circuit package of Loeher to be formed because in doing so would improve in the integration density of varies electronic components in the integrated circuit package and furthermore enhance functionalities and obtain smaller footprints on the print circuit board (see paragraph [0002] of Hsieh).   Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 11, as applied to claim 9 above, Loeher in combination with Khan and Hsieh discloses wherein the IC package further comprising a stacked IC die 300 connected to the IC die 200 through the plurality of conductive pillars 314 (see paragraph [0054] and fig. 25 of Hsieh).

	However, Hsieh discloses an integrated circuit package including, inter-alia, wherein the plurality of signal lines are configured to redistribute connections from the backside contacts 162 to next higher assembly pads 402 on a next higher assembly 400 which are arrayed at a different pitch form the backside contacts (see paragraph [0048] and fig. 25 of Loeher).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package of Loeher with the technique as taught by Hsieh in order wherein the plurality of signal lines are configured to redistribute connections from the backside contacts to next higher assembly pads on a next higher assembly which are arrayed at a different pitch from the backside contacts in the integrated circuit package of Loeher to be formed because in doing so would improve in the integration density of varies electronic components in the integrated circuit package and furthermore enhance functionalities and obtain smaller footprints on the print circuit board (see paragraph [0002] of Hsieh).   Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. Id.
	In re claim 24, as applied to claim 1 above, Loeher in combination with Khan and Hsieh disclose wherein the backside RDL fans in the connections from the backside contacts to a next higher assembly (see paragraphs [0009], [0053] and figs. 24-25 of Hsieh).
	In re claim 25, as applied to claim 1 above, Loeher in combination with Khan and Hsieh disclose wherein the backside RDL fans out the connections from the backside contacts to a next higher assembly (see paragraphs [0009], [0053] and figs. 24-25 of Hsieh).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), of record, in view of Khan et al. (U.S. Pub. 2018/0205134), newly cited, as applied to claim 16 above, and further in view of Murdock et al. (U.S. Pub. 2013/0308274), of record.
In re claim 18, as applied to claim 16 above, Loeher is silent to wherein the solid metal of the embedded heat spreader 1810 comprises one or more of copper, gold, silver, gold tin, or aluminum.
However, Murdock discloses in a same field of endeavor, an integrated circuit including, inter-alia, wherein the solid metal of the embedded heat spreader 120 comprises one or more of copper, gold, silver, gold tin, or aluminum (see paragraph [0016] and fig. 1(a)).
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeher et al. (U.S. Pub. 2019/0319349), of record, in view of Khan et al. (U.S. Pub. 2018/0205134), newly cited, as applied to claim 1 above, and further in view of Beer et al. (U.S. Pub. 2014/0110841), of record.
In re claim 19, as applied to claim 1 above, Loeher is silent to wherein the backside dielectric layer comprises one or more of polyimide, polynorbomenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ).
However, Beer discloses in a same field of endeavor, an integrated circuit (IC) package including, inter-alia, wherein the backside dielectric layer comprises one or more of polyimide, polynorbomenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ) (see paragraph [0094]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed February 16th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant contends that Loeher describes a carrier substrate 12’ comprising a plurality of vias 12vk’, which simply extend vertically through the carrier substrate 12’ but do not laterally redistribute connections from backside contacts on the backside of the IC die to an opposite surface of the backside RDL.
However, it is respectfully submitted that although Loeher is silent to wherein the plurality of signal lines configured to laterally redistribute connections from backside contacts on the backside of the IC die to an opposite surface of the backside RDL.
Newly discovered reference to Khan discloses, in a same field of endeavor, an integrated circuit package, including, inter-alia, an IC die 131 having an active side (upper surface) and a backside (bottom surface) opposite the active side and a backside redistribution layer (RDL) 140 coupled to the backside of the IC die 131 and comprising a plurality of signal lines 142 configured to laterally redistribute connections KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Applicant further argues that the thermal vias 12vt’ of Loeher fail to teach an RDL with an embedded heat spreader having a thickness which extends through the backside dielectric layer and a width which is greater than the thickness.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because, in Loeher, the embedded heat spreader is the entire metal block that extended into vias in the backside dielectric layer 12’ and expanded over top and 

    PNG
    media_image1.png
    475
    779
    media_image1.png
    Greyscale

With respect to claim 17, Applicant argues that Loeher does not teach the solid metal of the embedded heat spreader further has a continuous width which is greater than the thickness of the backside dielectric layer.
However, it is respectfully submitted that Applicant’s argument is not persuasive because as shown in annotated fig. 2a above, the embedded heat spreader is a solid metal that extended in the vias of the backside dielectric layer and expanded to top and bottom surfaces of the backside dielectric layer and thus includes a continuous width which is greater than the thickness of the backside dielectric layer.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun 			U.S. Pub. 2012/0199955	Aug. 9, 2012.
Kim et al.		U.S. Pub. 2019/0267338	Aug. 29, 2019.
Gupta et al.		U.S. Patent 9,502,330	Nov. 22, 2016.
Won et al.		U.S. Pub. 2015/0187676	Jul. 2, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892